DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
The preliminary amendments received on April 10, 2020 and May 6, 2020 have been entered.  Claims 1-43 have been canceled in favor of new claims 44-63.
Priority
This application has been filed as a continuing application U.S. 15/665,171, filed July 31, 2017.
Information Disclosure Statement
The information disclosure statements filed April 10, 2020; July 9, 2020; January 6, 2021; January 21, 2021; March 4, 2021; June 1, 2021; August 11, 2021; September 13, 2021; and October 1, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references and foreign patent office communications with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
unless the applicant desires the information to be printed on the patent.
Drawings
The drawings received April 10, 2020 are acceptable for examination purposes.
Specification
The specification has been reviewed for examination purposes.  The substitute specification filed May 6, 2020 has been entered.  
The disclosure is objected to because of the following informalities: the status of the prior U.S. application listed in the first sentence of the application should be updated since it has matured into a U.S. patent.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites that a self-standing electrode is obtained during the collecting step (ll. 7-8) of claim 44.  However, according to the collecting step, the mixture is still provided on the porous surface and is not held to be free-standing.  Rather the next step in claim 44 (line 9) recites removing the self-standing electrode from the porous surface which upon removing the electrode from the porous surface the electrode then is self-standing as would have been apparent to one of ordinary skill in the art.  Applicant is advised to amend claim 44 to recite within the removing step that “removing the mixture from the porous surface to form a self-standing electrode” (at line 9) and remove the phrase “to form a self- standing electrode” at line 7 to overcome this rejection.  Claims 45-49 do not remedy this issue and are rejected for the same reasons.
Claim 51 recites that a self-standing electrode is obtained during the collecting step (ll. 6-7) of claim 51.  However, according to the collecting step, the mixture is still provided on the porous surface and is not held to be free-standing.  Rather the next step in claim 51 (line 8) recites removing the self-standing electrode from the porous surface which upon removing the electrode from the porous surface the electrode then is self-standing as would have been apparent to one of ordinary skill in the art.  Applicant is advised to amend claim 51 to recite in the removing step that “removing the mixture from the porous surface to form a self-standing electrode” (at line 9) and remove the phrase “to form a self- standing electrode” at line 6 to overcome this rejection.  Claims 52-57 do not remedy this issue and are rejected for the same reasons.
Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  removing the mixture from the porous surface to form the self-standing electrode.  Claim 58 recites forming a self-standing electrode, but omits a requisite step wherein such an electrode is formed as the claim does not include the necessary step of removing the mixture from the porous surface to form a self-standing electrode.  Collecting the mixture itself on the porous surface still retains the mixture on the porous surface, thus the mixture and resultant electrode, still provided on the porous surface is not self-standing.  Applicant is advised to amend claim 58 to include a step of removing the mixture from the porous surface to form a self-standing electrode to overcome this rejection. Claims 59-63 do not remedy this issue and are rejected for the same reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10,658,651. Although the claims at issue are not identical, they are not patentably distinct from each other.
	As to instant claims 44 and 49, U.S. Patent No. 10,658,651 claims a method which encompasses the steps recited claims 44 and 49, the method producing a self-standing electrode comprising:
	Aerosolizing an electrode active material to produce an aerosolized electrode active material powder (claims 1 and 8);
	Contacting the aerosolized electrode active material powder with single-walled carbon nanotubes to form a mixture of the single-walled carbon nanotubes ad the aerosolized electrode active material powder (claims 1 and 8);
	Collecting the mixture on a porous surface and removing the mixture (claims 1 and 8);
	Removing the mixture from the porous surface to form the self-standing electrode that is a composite of the single-walled carbon nanotubes and the electrode active material (claims 1 and 8);
	Wherein the self-standing electrode comprises 0.1 to 4$ by weight carbon nanotubes claims 1 and 8).
	The self-standing electrode is further treated to increase the density of the self-standing electrode wherein the treated self-standing electrode has a density from 40-125% greater than the density of the untreated self-standing electrode (claim 14 as applied to instant claims 44 and 49).
	As to instant claim 45, the mixture comprises at least one carrier gas that passes through the porous substrate as the mixture is collected on the porous surface (claim 9 applied to instant claim 45).
As to instant claim 46, the single-walled carbon nanotubes are provided from a carbon nanotube synthesis reactor (claim 6 as applied to instant claim 46).
	As to instant claim 47, contacting of the aerosolized electrode active material powder with the single-walled carbon nanotubes occurs downstream of the carbon nanotube synthesis reactor and upstream of the porous surface (claim 7 as applied to instant claim 47).
	As to instant claim 48, the electrode active materials are the same (claim 5, applied to instant claim 48).
	As to instant claim 50, the self-standing electrode comprise a webbed arrangement of the single-walled carbon nanotubes with the electrode active material embedded within the single-walled carbon nanotube web (claim 30, applied to instant claim 50).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 45, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Kim et al. (U.S. Patent Application No. 2012/0107683).
As to claim 44, Wang teaches of a method of forming a composite electrode mixture on a porous substrate using aerosol spray deposition (para. [0013] and examples.  The method entails aerosolizing an electrode active material and contacting the aerosolized active material with an aerosolized carbon source.  The mixture is then collected on a surface of a carbon filter (see paras. [0080]-[0085]) and the carrier gas is separated from the formed device (as applied to claim 1).  Wang provides a system and method for mixing a first stream of aerosolized particles 106 from atomizer 104 and a second stream of aerosolized particles 110 from a second atomizer 108 downstream of the first atomizer (Fig. 1).  The second atomized stream 110 is mixed with the first atomized stream 106 at the junction where stream 110 meets flow stream 106 and generates a mixed stream of two aerosolized powders.  As each stream is provided by distinct atomizers 104 and 108, the streams 106 and 108 move along respective directional arrows therein from respective carrier gases supplied to each atomizer 104 and 108.  The two streams 106 and 110 are mixed to form a third stream 112 which is then directed to porous substrate 102 via pump 124 and the mixed particles in the stream are collected onto the porous substrate 102 of Wang.  
Wang additionally teaches that the system and method therein is particularly useful for forming a composite electrode being a mixture of a battery active material and carbon conductive material (abstract). As such, it would be reasoned by one of ordinary skill in the art to appreciate in the various embodiments of Wang that one atomizer, such as atomizer 104, supplies a source of aerosolized/atomized active material particles such as lithium oxide/phosphate based particles and the other atomizer, such as atomizer 108, supplies a source of aerosolized/atomized carbon particles.  Wang recognized that aerosols meant a dispersion or solid and/or liquid particles suspended in a gas, such gases understood to be carrier gases for carrying the particles to be aerosolized (para .[0030]).  Thus each aerosol from respective atomizers 104 and 108 would be understood to provide a dispersion or solid and/or liquid particles suspended in a respective gas to generate streams 106 and 110, respectively.  
Wang further teaches that the multicomponent material used in batteries is a combination of a lithium metal oxide or phosphate together with carbon particles (para. [0037]).  Particularly, Wang teaches of mixing lithium iron phosphate grains with carbon particles using the inventive system and method taught by Wang, notably aerosolizing both components from separate atomizers, generating their own first streams 106 and 110 to then mix the two streams together and generate a mixed stream 112 of aerosolized particles.  This mixture of lithium phosphate active material and carbon particles are then directed to a porous substrate 102 and the mixture is deposited on the filter substrate 102 as the carrier gas is pulled through the filter by vacuum pump 124.  
Thus, taking these factors above into account in addition to the teachings of Wang in the entirety of the reference, Wang is held to read on the following features of claim 44:
Wang teaches a method of producing a battery electrode comprising:
Aerosolizing an electrode active material from reactor 104 to produce an aerosolized electrode active material powder in stream 106;
Contacting the aerosolized electrode active material powder in stream 106 with carbon in stream 110 to form a mixture of carbon and aerosolized electrode active material powder in stream 112; 
Collecting the mixture 112 on a filter (porous surface) 102 to form an electrode that is a composite of carbon and lithium iron phosphate (applied to claim 44).  
As to claim 45, the mixture, comprising carbon, active material and carrier gas is collected on a carbon filter and the carrier gas passes through the filter 102 by the vacuum pump 124 (e.g., a porous frit as applied to claim 45).
As to claim 48, the electrode active material is lithium iron phosphate or other lithium metal oxides (para. [0080] and prior art claim 3 as applied to claim 48).
Wang does not teach that the electrode being a self-standing electrode (claim 44), of the carbon material as single-walled carbon nanotubes (claim 44) in a claimed weight range (claim 44); of the step of removing the mixture from the porous surface (claim 44); of the webbed arrangement of claim 50.
Regarding the carbon material being single walled nanotubes and the electrode being self-standing (claim 44):
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claim 44).  The resultant combination of active material particles and carbon nanotube materials of Wang in view of Smithyman would have further resulted in the fabrication of a webbed arrangement of the carbon nanotubes with the active material embedded in the nanotube web (Fig. 1 as applied to claim 50).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon material to be carbon nanotubes as taught by Smithyman since it would have provided a carbon material that enables fabrication of a free-standing electrode material.  
With respect to the steps of removing the mixture from the porous surface (claim 44):
Wang teaches the deposited particles can be removed from the substrate upon which the particles are deposited (see paras. [0061] and [0062]). Wang recites in para. [0085]: “The multicomponent aerosol itself may be collected by impaction, interception, diffusion, electrostatic precipitation, or thermophoresis.  A simple way to collect the aerosol particles is to pass the flow through a carbon filter, which itself may serve as a lithium ion battery cathode.  In this way, the lithium iron phosphate and carbon nanoparticle production, mixing, and collection onto a battery electrode is accomplished in a single process.” 
Smithyman teaches of effectively using nanotubes, such as single walled nanotubes to form a free-standing electrode composite (as discussed above) and further teaches that the combination can effectively form a free-standing electrode having a thickness of about 10-500 microns and within this range (paras. [0045] and [0112]).
Accordingly, the process of Wang generates relatively small atomized droplets of a mixture of a metal oxide active material and carbon material and deposits the droplets on a porous substrate.  Smithyman provides motivation for selecting the carbon material to be a nanoparticle including single walled carbon nanotubes so as to form a free-standing binder-free electrode structure.  In modifying the carbon component of the cathode composition of Wang to be single walled carbon nanotubes, one of ordinary skill in the art would have had sufficient guidance therein to manufacture the cathodes of Wang to be free-standing and therefore removed from the carbon filter discussed above during manufacturing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to employ single walled carbon nanotubes of Smithyman, as discussed above, to effectively form a free-standing binder-free electrode structure.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
As to the electrode comprising carbon nanotubes in the ranges of claim 44:  
Wang teaches of providing a source of aerosolized active material particles and a source of aerosolize carbon particles, mixing the streams and depositing the mixed stream onto a porous substrate to form an electrode active layer having a conductive carbon component therein.  Smithyman teaches that modifying a carbon material in an active material mixture to be a form of carbon nanotubes, including single walled carbon nanotubes resulted in the formation of a free-standing electrode having active material particles embedded in the conductive carbon nanotube matrix.
Smithyman teaches of various active material to carbon ratios.  For example, a mixture of lithium metal oxide and carbon nanotubes is 95:5 (para. [0037).  Smithyman additionally teaches that the amount of active material can range from about 5 to about 99 wt% with the balance being the carbon nanomaterial (paras. [0063] and [0143]).
Smithyman further teaches that the ratio of components can be other than that which is preferably disclosed and can vary (para. [0063]).  Smithyman further teaches that the amount of CNTs can be changed.  Higher weight fractions of active material are always desirable due to the effect on the maximum theoretical capacity and specific energy which is achievable (para. [0065]).  Therefore, increasing the weight of active material to be higher than 95% relative to the CNTs would have been readily apparent to achieve higher capacity and energy density without sacrificing free-standing properties of the active material/CNT electrode mixture.  
Kim teaches of a composite self-assembled electrode composition of a mix of carbon nanotubes and electrode active material nanoparticles (abstract, Fig. 1).  Kim teaches that the carbon nanotube dispersion can be held to about 0.1% to about 5% weight based on the total dispersion (para. [0076]) and a maximum ratio of active material to carbon nanotubes is 99.9 active material to 0.1 carbon nanotube (para. [0086]) and by example, 98:2 (para. [0112]).
The inclusion of the carbon nanotubes provides for a combination of electrical conductivity and mechanical stability to the electrode composition.   Optimizing the amount of carbon nanotube of Smithyman as the additive carbon source to the active material/carbon mixture of Wang to amounts less than 5 wt% would have been readily within the skill of the ordinary worker in the art to achieve sufficient mechanical properties, electrical conductivity and electrochemical reaction for the free-standing electrode (as taught by Kim).  Therefore, selection of the amount of carbon to be less than 5 wt% would have been within the skill of the ordinary worker in the art so as to still achieve a self-standing, electrically conducting and electrochemically active electrode material having higher capacity and energy density.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to claim 50, upon substituting the carbon particles of Wang with carbon nanotubes as taught by Smithyman, as shown in Smithyman, the resultant structure provides for a mixture of carbon nanotubes as a web with electrode active material embedded within the structure so as to form a self-standing structure.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon material of Wang to be carbon nanotubes as taught by Smithyman since it would have provided a carbon webbed network wherein the electrode active material can be embedded thereby obtaining a self-standing electrode design.  
Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Kim et al. (U.S. Patent Application No. 2012/0107683) as applied to claim 44 above, and further in view of Pigos (U.S. Patent Application No. 2016/0082404).
As to claim 47, Wang teaches of mixing of the two streams (active material and carbon material) occurs in at the point where stream 110 is introduced into the path of stream 106, downstream of the carbon reactor 108 (Fig. 1 applied to claim 47).
 The aerosolized electrode active material from atomizer 104 is then mixed downstream with a carbon source for second atomizer 108.  The mixture is then supplied to a downstream porous substrate 102 (Fig. 1).  Similar configurations are providing in Fig. 4, wherein there are aerosolized sources from reactors 308 and 306, supplied to a downstream carbon source 316 which are mixed and supplied to a porous substrate 302; and Fig. 8 wherein an aerosolized source of material from atomizer 822 is supplied to a downstream source of carbon which the mixture therein is then supplied to a porous filter substrate (Fig. 8).  Wang teaches of forming a first aerosolized stream of a source of carbon and a second aerosolized stream of the source of active material (paras. [0080]-[0085]).
The differences not yet discussed are of providing and synthesizing the single-walled carbon nanotubes (SWNTs) from a carbon synthesis reactor (claim 46). 
As discussed above, Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043]).  
As previously discussed, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon material to be carbon nanotubes as taught by Smithyman since it would have provided a carbon material that enables fabrication of a free-standing electrode material.  
Pigos teaches of systems and methods for forming an aerosolized carbon source from a matrix material (abstract and Figs.).  The system and process include a reactor in Figs. 1A and 1B) which synthesizes and provides an aerosol of a carbon material such as SWNTs (see Figs. 1A and 1B).  The carbon nanostructures of Pigos can generate SWNTs (paras. [0046] and [0051]). The system of Pigos includes growing nanotubes in the presence of a carrier gas and transferring the product stream comprising the nanotubes and carrier gas out of the reactor as an aerosolized stream (Figs. 1A and 1B and corresponding disclosure).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang in view of Smithyman to employ a carbon synthesizing and providing reactor system and method as taught by Pigos since it would have provided an improved system and method for synthesizing and providing a carbon nanostructure, including SWNTs.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Kim et al. (U.S. Patent Application No. 2012/0107683) as applied to claim 44 above, and further in view of Hong et al. (U.S. Patent Application No. 2012/0241666), Abe et al. (U.S. Patent Application No. 2016/0079629) and Blomgren et al. (U.S. Patent Application No. 2010/0112443) and either Park et al. (U.S. Patent Application No. 2006/0151318) or Axelbaum et al. (U.S. Patent Application No. 2012/0282522).
The difference not yet discussed is of treating the electrode to increase the density wherein the electrode having a thickness that is 40%-75% compared to the untreated electrode (claim 49).
Kim teaches of providing a battery electrode composition comprising a mixture of nanotubes and active material particles where the electrode active material is pressed to increase the density of the electrode (para. [0095]).  Abe teaches that it is well known in the art to subject a battery electrode active material layer to a pressing step to achieve a desired film thickness and density (paras. [0070] and [0108]).    Blomgren teaches that calendaring of an electrode composition can be performed any number of times to achieve a desired level of densification (para. [0067] as applied to claims 49).
Park teaches that it is well known in the art to subject an electrode composition to pressing to decrease volume and increase energy density and the thickness of the original film can be pressed to about half the original thickness (para. [0024]).  This results in an increase in density and decrease in thickness as desired.  Axelbaum teaches that electrode discs can be calendared within a range from 30-100% of the original thickness (as applied to claim 49).
As to the percentage increase in the density and thickness, Hong teaches of the desire to achieve electrode densities in the same effective amount as the instant invention.  Notably, Hong teaches of electrode mixtures of an active material and carbon nanofiber (Fig. 1) and the resultant electrode has a density of 1.5 g/cc-1.6 g/cc (Table 1) and results in an electrode having good electrical conductivity.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the active material/carbon nanotube electrode of Wang in view of Smithyman to employ a tap density of 1.5g/cc to 1.6g/cc as taught by Hong since it would have provided an electrode of sufficient density to exhibit good electrical conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The percentage of change from the original thickness to the final thickness is not a patentable feature and is a non-limiting characteristic of the disclosed invention.  Since the prior art teaches of pressing to achieve the same desired packing density, the % change from the pre-pressed electrode to the final electrode pressed to the desired density level of 1.5 g/cc to 1.6 g/cc would have either been a similar degree of change or of a difference of unpatentable significance in terms of density and relative thickness.  Calendaring to reduce electrode thicknesses as desired is a well-known technique for achieving art-recognized benefits of decreased volume, increased density and sufficient electrical conductivity. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 51, 53-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Pigos et al. (U.S. Patent Application No. 2016/0082404).
As to claim 51, Wang teaches of a method of forming a composite electrode mixture on a porous substrate using aerosol spray deposition (para. [0013] and examples.  The method entails aerosolizing an electrode active material and contacting the aerosolized active material with an aerosolized carbon source.  The mixture is then collected on a surface of a carbon filter (see paras. [0080]-[0085]) and the carrier gas is separated from the formed device (as applied to claim 1).  Wang provides a system and method for mixing a first stream of aerosolized particles 106 from atomizer 104 and a second stream of aerosolized particles 110 from a second atomizer 108 downstream of the first atomizer (Fig. 1).  The second atomized stream 110 is mixed with the first atomized stream 106 at the junction where stream 110 meets flow stream 106 and generates a mixed stream of two aerosolized powders.  As each stream is provided by distinct atomizers 104 and 108, the streams 106 and 108 move along respective directional arrows therein from respective carrier gases supplied to each atomizer 104 and 108.  The two streams 106 and 110 are mixed to form a third stream 112 which is then directed to porous substrate 102 via pump 124 and the mixed particles in the stream are collected onto the porous substrate 102 of Wang.  
Wang additionally teaches that the system and method therein is particularly useful for forming a composite electrode being a mixture of a battery active material and carbon conductive material (abstract). As such, it would be reasoned by one of ordinary skill in the art to appreciate in the various embodiments of Wang that one atomizer, such as atomizer 104, supplies a source of aerosolized/atomized active material particles such as lithium oxide/phosphate based particles and the other atomizer, such as atomizer 108, supplies a source of aerosolized/atomized carbon particles.  Wang recognized that aerosols meant a dispersion or solid and/or liquid particles suspended in a gas, such gases understood to be carrier gases for carrying the particles to be aerosolized (para .[0030]).  Thus each aerosol from respective atomizers 104 and 108 would be understood to provide a dispersion or solid and/or liquid particles suspended in a respective gas to generate streams 106 and 110, respectively.  
Wang further teaches that the multicomponent material used in batteries is a combination of a lithium metal oxide or phosphate together with carbon particles (para. [0037]).  Particularly, Wang teaches of mixing lithium iron phosphate grains with carbon particles using the inventive system and method taught by Wang, notably aerosolizing both components from separate atomizers, generating their own first streams 106 and 110 to then mix the two streams together and generate a mixed stream 112 of aerosolized particles.  This mixture of lithium phosphate active material and carbon particles are then directed to a porous substrate 102 and the mixture is deposited on the filter substrate 102 as the carrier gas is pulled through the filter by vacuum pump 124.  
Thus, taking these factors above into account in addition to the teachings of Wang in the entirety of the reference, Wang is held to read on the following features of claim 51:
Wang teaches a method of producing a battery electrode comprising:
Mixing a first stream 108 from a carbon atomizing reactor with  second stream 104 from an electrode active material powder (such as lithium iron phosphate) to provide a third stream 112 wherein the third stream 112 comprises a mixture of the carbon particles and electrode active material powder from respective first and second streams 108 and 104;
Collecting the mixture 112 on a filter (porous surface) 102 to form an electrode that is a composite of carbon and lithium iron phosphate.  
While the carrier gas supplied to the system is heated via a heating element 118, as the carrier gas passes along the reactor from the heater 118 to the first and second source streams 106 and 110 and into a mixed stream 112 pulled via vacuum 124 to the porous filter substrate 102, the first, second and/or third stream will have an degree of reduction in temperature and be subjected to a degree of passive cooling (as applied to claim 51).
As to claim 53, the mixture, comprising carbon, active material and carrier gas is collected on a carbon filter and the carrier gas passes through the filter 102 by the vacuum pump 124 (e.g., a porous frit as applied to claim 53).
As to claim 54, mixing of the two streams (active material and carbon material) occurs in at the point where stream 110 is introduced into the path of stream 106, downstream of the carbon reactor 108 (Fig. 1 applied to claim 54).
As to claim 55, the electrode active material is lithium iron phosphate or other lithium metal oxides (para. [0080] and prior art claim 3 as applied to claim 55).
Wang does not teach that the electrode being a self-standing electrode (claim 51), of the carbon material as single-walled carbon nanotubes (claims 51, 54) from a carbon nanotube synthesis reactor (claim 51); of the step of removing the mixture from the porous surface (claim 51); or of the webbed arrangement of claim 57.
Regarding the carbon material being single walled nanotubes and the electrode being a self-standing electrode (claims 51 and 54):
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claims 51 and 54).  The resultant combination of active material particles and carbon nanotube materials of Wang in view of Smithyman would have further resulted in the fabrication of a webbed arrangement of the carbon nanotubes with the active material embedded in the nanotube web (Fig. 1 as applied to claim 57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon material to be carbon nanotubes as taught by Smithyman since it would have provided a carbon material that enables fabrication of a free-standing electrode material.  
With respect to the steps of removing the mixture from the porous surface (claim 51):
Wang teaches the deposited particles can be removed from the substrate upon which the particles are deposited (see paras. [0061] and [0062]). Wang recites in para. [0085]: “The multicomponent aerosol itself may be collected by impaction, interception, diffusion, electrostatic precipitation, or thermophoresis.  A simple way to collect the aerosol particles is to pass the flow through a carbon filter, which itself may serve as a lithium ion battery cathode.  In this way, the lithium iron phosphate and carbon nanoparticle production, mixing, and collection onto a battery electrode is accomplished in a single process.”  
Smithyman teaches of effectively using nanotubes, such as single walled nanotubes to form a free-standing electrode composite (as discussed above) and further teaches that the combination can effectively form a free-standing electrode having a thickness of about 10-500 microns and within this range (paras. [0045] and [0112]).
Accordingly, the process of Wang generates relatively small atomized droplets of a mixture of a metal oxide active material and carbon material and deposits the droplets on a porous substrate.  Smithyman provides motivation for selecting the carbon material to be a nanoparticle including single walled carbon nanotubes so as to form a free-standing binder-free electrode structure.  In modifying the carbon component of the cathode composition of Wang to be single walled carbon nanotubes as taught by Smithyman, one of ordinary skill in the art would have had sufficient guidance therein to manufacture the cathodes of Wang to be free-standing and therefore removed from the carbon filter discussed above during manufacturing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to employ single walled carbon nanotubes of Smithyman, as discussed above, to effectively form a free-standing binder-free electrode structure.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the method including a carbon nanotube synthesis reactor (claim 51):
As discussed above, the teachings of Smithyman obviate the modification of the carbon material of Wang to be nanotubes so as to generate a self-standing electrode structure having active material embedded within the nanotube matrix.
Pigos teaches of systems and methods for forming an aerosolized carbon source from a matrix material (abstract and Figs.).  The system and process include a reactor in Figs. 1A and 1B) which synthesizes and provides an aerosol of a carbon material such as SWNTs (see Figs. 1A and 1B).  The carbon nanostructures of Pigos can generate SWNTs (paras. [0046] and [0051]). The system of Pigos includes growing nanotubes in the presence of a carrier gas and transferring the product stream comprising the nanotubes and carrier gas out of the reactor as an aerosolized stream (Figs. 1A and 1B and corresponding disclosure).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang in view of Smithyman to employ a carbon synthesizing and providing reactor system and method as taught by Pigos since it would have provided an improved system and method for synthesizing and providing a carbon nanostructure, including SWNTs.
As to claim 57, upon substituting the carbon particles of Wang with carbon nanotubes as taught by Smithyman, as shown in Smithyman, the resultant structure provides for a mixture of carbon nanotubes as a web with electrode active material embedded within the structure so as to form a self-standing structure.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon material of Wang to be carbon nanotubes as taught by Smithyman since it would have provided a carbon webbed network wherein the electrode active material can be embedded thereby obtaining a self-standing electrode design.  
Claim 52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Smithyman et al. and Pigos et al. as applied to claim 51 above, and further in view of Kim et al. (U.S. Patent Application No. 2012/0107683) and Hong et al. (U.S. Patent Application No. 2012/0241666), Abe et al. (U.S. Patent Application No. 2016/0079629) and Blomgren et al. (U.S. Patent Application No. 2010/0112443).
The differences not yet discussed are of the weight amount of carbon nanotube to electrode active material powder in the ranges of claim 52 or of treating the electrode to increase the density (claims 52 and 56).
As to the amount of single walled carbon nanotubes ranging from 0.1% to 4% (claim 52): 
Wang teaches of providing a source of aerosolized active material particles and a source of aerosolize carbon particles, mixing the streams and depositing the mixed stream onto a porous substrate to form an electrode active layer having a conductive carbon component therein.  Smithyman teaches that modifying a carbon material in an active material mixture to be a form of carbon nanotubes, including single walled carbon nanotubes resulted in the formation of a free-standing electrode having active material particles embedded in the conductive carbon nanotube matrix.
Smithyman teaches of various active material to carbon ratios.  For example, a mixture of lithium metal oxide and carbon nanotubes is 95:5 (para. [0037).  Smithyman additionally teaches that the amount of active material can range from about 5 to about 99 wt% with the balance being the carbon nanomaterial (paras. [0063] and [0143]).
Neither Wang nor Smithyman teach of the electrode comprising carbon nanotubes in the ranges of claim 52.  
Smithyman further teaches that the ratio of components can be other than that which is preferably disclosed and can vary (para. [0063]).  Smithyman further teaches that the amount of CNTs can be changed.  Higher weight fractions of active material are always desirable due to the effect on the maximum theoretical capacity and specific energy which is achievable (para. [0065]).  Therefore, increasing the weight of active material to be higher than 95% relative to the CNTs would have been readily apparent to achieve higher capacity and energy density without sacrificing free-standing properties of the active material/CNT electrode mixture.  
Kim teaches of a composite self-assembled electrode composition of a mix of carbon nanotubes and electrode active material nanoparticles (abstract, Fig. 1).  Kim teaches that the carbon nanotube dispersion can be held to about 0.1% to about 5% weight based on the total dispersion (para. [0076]) and a maximum ratio of active material to carbon nanotubes is 99.9 active material to 0.1 carbon nanotube (para. [0086]) and by example, 98:2 (para. [0112]).
The inclusion of the carbon nanotubes provides for a combination of electrical conductivity and mechanical stability to the electrode composition.   Optimizing the amount of carbon nanotube of Smithyman as the additive carbon source to the active material/carbon mixture of Wang to amounts less than 5 wt% would have been readily within the skill of the ordinary worker in the art to achieve sufficient mechanical properties, electrical conductivity and electrochemical reaction for the free-standing electrode (as taught by Kim).  Therefore, selection of the amount of carbon to be less than 5 wt% would have been within the skill of the ordinary worker in the art so as to still achieve a self-standing, electrically conducting and electrochemically active electrode material having higher capacity and energy density.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As to treating the electrode to increase the density within a certain percentage compared to an untreated electrode (claims 52 and 56):
Kim teaches of providing a battery electrode composition comprising a mixture of nanotubes and active material particles where the electrode active material is pressed to increase the density of the electrode (para. [0095]).  Abe teaches that it is well known in the art to subject a battery electrode active material layer to a pressing step to achieve a desired film thickness and density (paras. [0070] and [0108]).    Blomgren teaches that calendaring of an electrode composition can be performed any number of times to achieve a desired level of densification (para. [0067] as applied to claims 52 and 56).
The concept of treating or pressing an active material film is well known in the art as a process for achieving a desired thickness and/or packing density of the electrode composition.  
As to the percentage increase in the density and thickness, Hong teaches of the desire to achieve electrode densities in the same effective amount as the instant invention.  Notably, Hong teaches of electrode mixtures of an active material and carbon nanofiber (Fig. 1) and the resultant electrode has a density of 1.5 g/cc-1.6 g/cc (Table 1) and results in an electrode having good electrical conductivity.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the active material/carbon nanotube electrode of Wang in view of Smithyman to employ a tap density of 1.5g/cc to 1.6g/cc as taught by Hong since it would have provided an electrode of sufficient density to exhibit good electrical conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The percentage of change from the original density to the final density is not a patentable feature and is a non-limiting characteristic of the disclosed invention.  Since the prior art teaches of pressing to achieve the same desired packing density, the % change from the pre-pressed electrode to the final electrode pressed to the desired density level of 1.5 g/cc to 1.6 g/cc would have either been a similar degree of change or of a difference of unpatentable significance in terms of density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Claims 58, 59 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application No. 2010/0140560) in view of Smithyman et al. (U.S. Patent Application No. 2011/0111279) and Pigos (U.S. Patent Application No. 2016/0082404).
As to claim 58, Wang teaches of a method of forming a composite electrode mixture on a porous substrate using aerosol spray deposition (para. [0013] and examples.  The method entails aerosolizing an electrode active material and contacting the aerosolized active material with an aerosolized carbon source.  The mixture is then collected on a surface of a carbon filter (see paras. [0080]-[0085]) and the carrier gas is separated from the formed device (as applied to claim 1).  Wang provides a system and method for mixing a first stream of aerosolized particles 106 from atomizer 104 and a second stream of aerosolized particles 110 from a second atomizer 108 downstream of the first atomizer (Fig. 1).  The second atomized stream 110 is mixed with the first atomized stream 106 at the junction where stream 110 meets flow stream 106 and generates a mixed stream of two aerosolized powders.  As each stream is provided by distinct atomizers 104 and 108, the streams 106 and 108 move along respective directional arrows therein from respective carrier gases supplied to each atomizer 104 and 108.  The two streams 106 and 110 are mixed to form a third stream 112 which is then directed to porous substrate 102 via pump 124 and the mixed particles in the stream are collected onto the porous substrate 102 of Wang.  
Wang additionally teaches that the system and method therein is particularly useful for forming a composite electrode being a mixture of a battery active material and carbon conductive material (abstract). As such, it would be reasoned by one of ordinary skill in the art to appreciate in the various embodiments of Wang that one atomizer, such as atomizer 104, supplies a source of aerosolized/atomized active material particles such as lithium oxide/phosphate based particles and the other atomizer, such as atomizer 108, supplies a source of aerosolized/atomized carbon particles.  Wang recognized that aerosols meant a dispersion or solid and/or liquid particles suspended in a gas, such gases understood to be carrier gases for carrying the particles to be aerosolized (para .[0030]).  Thus each aerosol from respective atomizers 104 and 108 would be understood to provide a dispersion or solid and/or liquid particles suspended in a respective gas to generate streams 106 and 110, respectively.  
Wang further teaches that the multicomponent material used in batteries is a combination of a lithium metal oxide or phosphate together with carbon particles (para. [0037]).  Particularly, Wang teaches of mixing lithium iron phosphate grains with carbon particles using the inventive system and method taught by Wang, notably aerosolizing both components from separate atomizers, generating their own first streams 106 and 110 to then mix the two streams together and generate a mixed stream 112 of aerosolized particles.  This mixture of lithium phosphate active material and carbon particles are then directed to a porous substrate 102 and the mixture is deposited on the filter substrate 102 as the carrier gas is pulled through the filter by vacuum pump 124.  
Thus, taking these factors above into account in addition to the teachings of Wang in the entirety of the reference, Wang is held to read on the following features of claim 58:
Wang teaches a method of producing a battery electrode comprising:
Providing an electrode active material powder in vessel 104,
Contacting the electrode active material powder with a first carrier gas to form a first stream 106 comprise the aerosolized electrode active material powder and first carrier gas;
Providing a product stream 110 exiting the carbon reactor, the product stream 110 comprising carbon particles and a second carrier gas;
Mixing the first stream 106 and second stream 110 to provide a third stream 112 wherein the third stream 112 comprises a mixture of electrode active material powder from the first stream 106 and carbon particles from the product stream 110;
Collecting the mixture 112 on a filter (porous surface) 102 to form an electrode that is a composite of carbon and lithium iron phosphate (applied to claim 58).  
As to claim 59, while the carrier gas supplied to the system is heated via a heating element 118, as the carrier gas passes along the reactor from the heater 118 to the first and second source streams 106 and 110 and into a mixed stream 112 pulled via vacuum 124 to the porous filter substrate 102, the first, second and/or third stream will have an degree of reduction in temperature and be subjected to a degree of passive cooling (as applied to claim 59).
Wang does not teach that the electrode is a self-standing electrode (claim 58) of the carbon material as single-walled carbon nanotubes (claim 58); of the carbon nanotube stream exiting from a nanotube synthesis reactor (claim 58); of the step of removing the mixture from the porous surface (claim 58); of the webbed arrangement of claim 63.
Regarding the carbon material being single walled nanotubes and the electrode being self-standing (claim 58):
Smithyman teaches of improving composite materials by using a carbon nanotube network (abstract, Fig. 1).  The nanotubes can be single-walled (SWNT; paras. [0043]-[0044]).  The employment of carbon nanotubes as the conductive support network can permit fabrication of a free-standing material (CNT/particle mixture, para. [0043] as applied to claim 58).  The resultant combination of active material particles and carbon nanotube materials of Wang in view of Smithyman would have further resulted in the fabrication of a webbed arrangement of the carbon nanotubes with the active material embedded in the nanotube web (Fig. 1 as applied to claim 58).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to select the carbon material to be carbon nanotubes as taught by Smithyman since it would have provided a carbon material that enables fabrication of a free-standing electrode material.  
With respect to the steps of removing the mixture from the porous surface (claim 58:
Wang teaches the deposited particles can be removed from the substrate upon which the particles are deposited (see paras. [0061] and [0062]). Wang recites in para. [0085]: “The multicomponent aerosol itself may be collected by impaction, interception, diffusion, electrostatic precipitation, or thermophoresis.  A simple way to collect the aerosol particles is to pass the flow through a carbon filter, which itself may serve as a lithium ion battery cathode.  In this way, the lithium iron phosphate and carbon nanoparticle production, mixing, and collection onto a battery electrode is accomplished in a single process.”  
Smithyman teaches of effectively using nanotubes, such as single walled nanotubes to form a free-standing electrode composite (as discussed above) and further teaches that the combination can effectively form a free-standing electrode having a thickness of about 10-500 microns and within this range (paras. [0045] and [0112]).
Accordingly, the process of Wang generates relatively small atomized droplets of a mixture of a metal oxide active material and carbon material and deposits the droplets on a porous substrate.  Smithyman provides motivation for selecting the carbon material to be a nanoparticle including single walled carbon nanotubes so as to form a free-standing binder-free electrode structure.  In modifying the carbon component of the cathode composition of Wang to be single walled carbon nanotubes, one of ordinary skill in the art would have had sufficient guidance therein to manufacture the cathodes of Wang to be free-standing and therefore removed from the carbon filter discussed above during manufacturing.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the process of Wang to employ single walled carbon nanotubes of Smithyman, as discussed above, to effectively form a free-standing binder-free electrode structure.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
Regarding the method including a carbon nanotube synthesis reactor (claim 58):
As discussed above, the teachings of Smithyman obviate the modification of the carbon material of Wang to be nanotubes so as to generate a self-standing electrode structure having active material embedded within the nanotube matrix.
Pigos teaches of systems and methods for forming an aerosolized carbon source from a matrix material (abstract and Figs.).  The system and process include a reactor in Figs. 1A and 1B) which synthesizes and provides an aerosol of a carbon material such as SWNTs (see Figs. 1A and 1B).  The carbon nanostructures of Pigos can generate SWNTs (paras. [0046] and [0051]). The system of Pigos includes growing nanotubes in the presence of a carrier gas and transferring the product stream comprising the nanotubes and carrier gas out of the reactor as an aerosolized stream (Figs. 1A and 1B and corresponding disclosure).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the method of Wang in view of Smithyman to employ a carbon synthesizing and providing reactor system and method as taught by Pigos since it would have provided an improved system and method for synthesizing and providing a carbon nanostructure, including SWNTs.
As to claim 63, upon substituting the carbon particles of Wang with carbon nanotubes as taught by Smithyman, as shown in Smithyman, the resultant structure provides for a mixture of carbon nanotubes as a web with electrode active material embedded within the structure so as to form a self-standing structure.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the carbon material of Wang to be carbon nanotubes as taught by Smithyman since it would have provided a carbon webbed network wherein the electrode active material can be embedded thereby obtaining a self-standing electrode design.  
Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Smithyman et al. and Pigos et al. as applied to claim 59 above, and further in view of Kim et al. (U.S. Patent Application No. 2012/0107683).
Wang teaches of providing a source of aerosolized active material particles and a source of aerosolize carbon particles, mixing the streams and depositing the mixed stream onto a porous substrate to form an electrode active layer having a conductive carbon component therein.  Smithyman teaches that modifying a carbon material in an active material mixture to be a form of carbon nanotubes, including single walled carbon nanotubes resulted in the formation of a free-standing electrode having active material particles embedded in the conductive carbon nanotube matrix.
Neither Wang nor Smithyman teach of the electrode comprising carbon nanotubes in the ranges of claim 60.  
Smithyman teaches of various active material to carbon ratios.  For example, a mixture of lithium metal oxide and carbon nanotubes is 95:5 (para. [0037]39).  Smithyman additionally teaches that the amount of active material can range from about 5 to about 99 wt% with the balance being the carbon nanomaterial (paras. [0063] and [0143]).
Smithyman further teaches that the ratio of components can be other than that which is preferably disclosed and can vary (para. [0063]).  Smithyman further teaches that the amount of CNTs can be changed.  Higher weight fractions of active material are always desirable due to the effect on the maximum theoretical capacity and specific energy which is achievable (para. [0065]).  Therefore, increasing the weight of active material to be higher than 95% relative to the CNTs would have been readily apparent to achieve higher capacity and energy density without sacrificing free-standing properties of the active material/CNT electrode mixture.  
Kim teaches of a composite self-assembled electrode composition of a mix of carbon nanotubes and electrode active material nanoparticles (abstract, Fig. 1).  Kim teaches that the carbon nanotube dispersion can be held to about 0.1% to about 5% weight based on the total dispersion (para. [0076]) and a maximum ratio of active material to carbon nanotubes is 99.9 active material to 0.1 carbon nanotube (para. [0086]) and by example, 98:2 (para. [0112]).
The inclusion of the carbon nanotubes provides for a combination of electrical conductivity and mechanical stability to the electrode composition.   Optimizing the amount of carbon nanotube of Smithyman as the additive carbon source to the active material/carbon mixture of Wang to amounts less than 5 wt% would have been readily within the skill of the ordinary worker in the art to achieve sufficient mechanical properties, electrical conductivity and electrochemical reaction for the free-standing electrode (as taught by Kim).  Therefore, selection of the amount of carbon to be less than 5 wt% would have been within the skill of the ordinary worker in the art so as to still achieve a self-standing, electrically conducting and electrochemically active electrode material having higher capacity and energy density.  
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Claim 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Smithyman et al. and Pigos et al., as applied to claim 58 above, and further in view of Kim et al. (U.S. Patent Application No. 2012/0107683), Hong et al. (U.S. Patent Application No. 2012/0241666), Abe et al. (U.S. Patent Application No. 2016/0079629) and Blomgren et al. (U.S. Patent Application No. 2010/0112443) and either Park et al. (U.S. Patent Application No. 2006/0151318) or Axelbaum et al. (U.S. Patent Application No. 2012/0282522) 
The difference not yet discussed is of treating the electrode to increase the density (claim 61) wherein the electrode having a thickness that is 40%-75% compared to the untreated electrode (claim 62).
Kim teaches of providing a battery electrode composition comprising a mixture of nanotubes and active material particles where the electrode active material is pressed to increase the density of the electrode (para. [0095]).  Abe teaches that it is well known in the art to subject a battery electrode active material layer to a pressing step to achieve a desired film thickness and density (paras. [0070] and [0108]).    Blomgren teaches that calendaring of an electrode composition can be performed any number of times to achieve a desired level of densification (para. [0067] as applied to claims 52 and 56).
Park teaches that it is well known in the art to subject an electrode composition to pressing to decrease volume and increase energy density and the thickness of the original film can be pressed to about half the original thickness (para. [0024]).  This results in an increase in density and decrease in thickness as desired.  Axelbaum teaches that electrode discs can be calendared within a range from 30-100% of the original thickness (as applied to claim 61-62).
As to the percentage increase in the density and thickness, Hong teaches of the desire to achieve electrode densities in the same effective amount as the instant invention.  Notably, Hong teaches of electrode mixtures of an active material and carbon nanofiber (Fig. 1) and the resultant electrode has a density of 1.5 g/cc-1.6 g/cc (Table 1) and results in an electrode having good electrical conductivity.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the active material/carbon nanotube electrode of Wang in view of Smithyman to employ a tap density of 1.5g/cc to 1.6g/cc as taught by Hong since it would have provided an electrode of sufficient density to exhibit good electrical conductivity.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
The percentage of change from the original thickness to the final thickness is not a patentable feature and is a non-limiting characteristic of the disclosed invention.  Since the prior art teaches of pressing to achieve the same desired packing density, the % change from the pre-pressed electrode to the final electrode pressed to the desired density level of 1.5 g/cc to 1.6 g/cc would have either been a similar degree of change or of a difference of unpatentable significance in terms of density and relative thickness.  Calendaring to reduce electrode thicknesses as desired is a well-known technique for achieving art-recognized benefits of decreased volume, increased density and sufficient electrical conductivity. Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725